DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gusikhin et al (US 2020/0209891 A1).

Concerning claim 1, Gusikhin et al. (hereinafter Gusikhin) teaches an automated vehicle inspection method comprising:
gathering, by an inspection system comprising a camera (fig. 6: 604 – vehicle inspection system) a first image of an interior of a cabin of a vehicle (fig. 6: 604; ¶0045), the camera one segment of the electromagnetic spectrum from infrared (IR) to ultraviolet (UV) the camera having a view of the interior (¶0027: RGB (i.e., visible segment) and IR); 
assessing, by the inspection system (fig. 6: 608), a first state of the interior, based on recognition, in the first image, of any of a damage, a left-behind object, a stain, dirtiness, messiness, and an occupant (fig. 6: 608; ¶0046);
determining, by the inspection system (fig. 6: 612-616), based on the first state, that the vehicle is to be which one of sent to a customer, held in place, and moved to a site (fig. 6: 612-616; ¶¶0046-0047).

Concerning claim 4, Gusikhin further teaches the inspection method of claim 1, covering the camera, by the inspection system, with a cover of the inspection system, while the vehicle is occupied and moving (¶0027: “…the unmanned aircraft can be stored within a vehicle compartment (e.g., a glove box) when not in use”).

Concerning claim 5, Gusikhin further teaches the inspection method of claim 1, wherein the gathering further includes a second image of the interior and the assessing is further based on a comparison of the first and second images (fig. 6: 602-604: “clean” images and “current” images).

Concerning claim 6, Gusikhin further teaches the inspection method of claim 1, 
gathering, by the inspection system, before a passenger occupancy has started, a second image of the interior (¶¶0045-0046: clean images are captured prior to the previous passenger’s occupancy);
¶¶0045-0046: current images are images captured after the passenger occupancy), and
the assessing is further based on the second image (fig. 6: 610; ¶¶0045-0046).

Concerning claim 9, Gusikhin further teaches the inspection method of claim 1, wherein the camera is fixedly mounted to the vehicle (fig. 3: cameras 302, 304, 306, 308; ¶0045).

Concerning claim 13, Gusikhin further teaches the inspection method of claim 1, wherein the camera is mounted on a drone within the vehicle (fig. 7: aircraft 704; ¶0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Barcus et al. (US 2017/0372143 A1).

Concerning claim 2, Gusikhin teaches the inspection method of claim 1. Not explicitly taught is the method, wherein the inspection system further comprises a light-emitting diode (LED) configured to flood a surface of the interior of the vehicle for the camera.
Barcus et al. (hereinafter Barcus) teaches a system for enhanced vehicle inspection of vehicle interiors that includes LED illumination (fig. 2: unit 153; ¶0029). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate auxiliary illumination (i.e., a LED light source) to flood a surface of the interior of the vehicle for the camera into the Gusikhin invention to facilitate capture of accurate and usable images (Barcus, Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Barcus et al. (US 2017/0372143 A1), further in view of Seibt (US 2012/0221192 A1).


Seibt teaches a method for monitoring hygienic conditions on board a vehicle, wherein the light source is UV and the camera senses visible light, whereby the first image records UV luminescence (¶¶0010-0011; ¶0027). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include an ultraviolet LED light source in order to irradiate the surface to be cleaned (Seibt, ¶0010).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Herman et al. (US 2019/0189007 A1).

Concerning claim 7, Gusikhin teaches the inspection method of claim 6. Not explicitly taught is the method, further comprising recording, by the inspection system, a location and time stamp for each of the first and second images. Herman et al. (hereinafter Herman) teaches a system for vehicle exterior damage detection that records a location and time for captured images (¶¶0025-0026). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a location and time stamp for each of the first and second images, as taught by Herman, in order to identify the position and time the inspection image was captured.

Concerning claim 8, Gusikhin teaches the inspection method of claim 1. Not explicitly taught is the method, further comprising recording, by the inspection system, a location and time ¶¶0025-0026). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a location and time stamp for the first image, as taught by Herman, in order to identify the position and time the inspection image was captured.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Wagner (US 2007/0030350 A1).

Concerning claim 10, Gusikhin teaches the inspection method of claim 1. Not explicitly taught is the method, wherein the camera is articulatedly mounted to the vehicle.
Wagner teaches a remote inspection apparatus for vehicles, wherein the camera is articulatedly mounted to a vehicle (fig. 2: remote inspection apparatus 20). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to articulatedly mount the camera to a vehicle in order to allow control over the camera’s movement.

Concerning claim 11, Gusikhin teaches the inspection method of claim 1. Not explicitly taught is the method, wherein the camera is articulatedly mounted to an inspection station.
Wagner teaches a remote inspection apparatus for vehicles, wherein the camera is articulatedly mounted to a vehicle (corresponding to an inspection station) (fig. 2: remote inspection apparatus 20). Before the effective filing date of the claimed invention, it would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Wagner (US 2007/0030350 A1), further in view of Wang (US 9,056,676 B1).

Concerning claim 12, Gusikhin in view of Wagner teaches the method of claim 11. Not explicitly taught is the method, further comprising: opening a window of the vehicle, by the inspection system, so the camera can reach into the vehicle.
Wang teaches a method for UAV docking, wherein the system opens a window of the vehicle, so the camera can reach into the vehicle (col. 4, ll. 7-13: allowing the drone to enter the vehicle). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to allow the inspection system to open a window of the vehicle in order to allow the camera to enter the vehicle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1).

Concerning claim 14, Gusikhin teaches the method of claim 1. Gusikhin further teaches  the camera being mounted on a drone within the vehicle (fig. 7: aircraft 704; ¶0027). Not explicitly taught is the camera mounted on a drone at an inspection station, however, storing the drone at an inspection station would have been obvious to a person of ordinary skill in the art .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Wang (US 9,056,676 B1).

Concerning claim 15, Gusikhin in view of Wagner teaches the method of claim 14. Not explicitly taught is the method, further comprising: opening a window of the vehicle, by the inspection system, so the drone can enter the vehicle.
Wang teaches a method for UAV docking, wherein the system opens a window of the vehicle, so the camera can reach into the vehicle (col. 4, ll. 7-13: allowing the drone to enter the vehicle). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to allow the inspection system to open a window of the vehicle in order to allow the camera to enter the vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin et al (US 2020/0209891 A1) in view of Seibt (US 2012/0221192 A1).

Concerning claim 16, Gusikhin teaches the method of claim 1. Not explicitly taught is the method, further comprising: sampling the air of the cabin, with a sensing array of the inspection system, for undesirable odors; wherein the first state is further based on the sampling.

sampling the air of the cabin, with a sensing array of the inspection system, for undesirable odors (¶0019);
wherein the first state is further based on the sampling (¶0019). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include an odor sensor, as taught by Seibt, in order to detect unpleasant odors on board a vehicle (Seibt, ¶0019).

Response to Arguments
Applicant’s arguments, see pg. 2 of the remark, filed 01/08/2021, concerning the objection to claims 1 and 2 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pgs. 2-3 of the remark, filed 01/08/2021, concerning the rejection of claims 1 and 2 under 35 U.S.C. §103 have been fully considered, but they are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425